DETAILED ACTION
1.	This office action is in response to application 16/685,268 filed on 11/15/2019. The preliminary amendment filed on 11/15/2021 has been entered. Claims 1, 2, 4, 5, 7, 11, 12, 14, 15, and 18-20 have been amended. Claims 3, 6 and 13 have been cancelled and no claims have been added. Claims 1, 2, 4, 5, 7-12 and 14-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7-12 and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/509,841. Although the claims at issue are not identical, they are not patentably distinct from each other because while differing in language both claims perform a method as stated in claim 1 of 10/509,841, for example, claim 1 states “determining from the set of data  once retrieved from the data store a pattern of utilization of the computing  device comprising a set of multiple different interactions between the  computing device and individual ones of the different computers at respectively different times;  comparing the identified pattern of utilization to multiple different known patterns of utilization corresponding to different known, previously identified users” while claim 1 of the instant application states “comparing the set of data of the particular classification to known patterns of data of the particular classification corresponding to different known users  and inferring an identity of the unidentified user based upon at least a partial matching of the compared set of data of the particular classification and known patterns of data of the particular classification 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5-12, and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120260214 (hereinafter Krishnamurthy) in view of US 8,176, 159 (hereinafter Kashi).

As for claim 1 Krishnamurthy discloses: retrieving a connection for a content server distributing content over a computer communications network from an unidentified end user at a computing device, the end user requesting access to content in the content server (See paragraphs 0006-0009 note the system solves the problem of having the user explicitly identify themselves before requesting access to content);
accessing by the content server, a data store in the computing device of the unidentified end user from over the computer communications network  (See paragraphs 0006-0009 note the system solves the problem of having the user explicitly identify themselves before requesting access to content);
comparing the identified pattern of utilization to multiple different known patterns of utilization corresponding to different known previously identified users (See paragraphs 0008, 0028-0032 and 0042-0046 note each time a user uses the system metrics are collected including location and patterns of behavior and compares the information against previously learned patterns of behavior to infer the identity of the user)
on condition that the identified pattern of utilization at least partially matches one of the multiple different known patterns inferring an identity of the unidentified end user as one of previously identified users associated with the partially matched one of the multiple different (See paragraphs 0021; 0043 and 0046-0050 note the system infers the identity of the users based on the observed characteristics and uses this information to recommend content)

While Krishnamurthy discloses using the inferred identity to recommend content and therefore managing interactions with content within the system but not the system itself Krishnamurthy therefore discloses managing some interactions based on the inferred identity. Krishnamurthy, however does not explicitly disclose: retrieving from the data store of the computing device by the content server during the accessing of the data store a set of data describing multiple different moments of utilization of the computing device at multiple different times for different interactions between the computing device and different computers other than the content server, each of the different moments corresponding to a different interaction with a different one of the computers over the computer communications network nor determining from the set of data once retrieved from the data store pattern of utilization of the computing device comprising a set of multiple different interactions between the computing device and individual ones of the different computers at respectively different times; nor managing user interactions of the unidentified user based upon the inferred identity without requiring the use of cookies, without requiring the use of flash files, without requiring the use of manual authentication without requiring the use of biometric identification methods. Kashi however discloses:  retrieving from the data store of the computing device by the content server during the accessing of the data store a set of data describing multiple different moments of utilization of the computing device at multiple different times for different interactions between the computing device and different computers other than the content server, each of the different moments corresponding to a different interaction with a different one of the computers over the computer communications network (See column 2 lines 40-55 and column 4 lines 55-65 note the system also classifies the patterns based on when and under what circumstances the device is used including period of time and locations of the device). determining from the set of data once retrieved from the data store pattern of utilization of the computing device comprising a set of multiple different interactions between the computing device and individual ones of the different computers at respectively different times (See column 2 lines 40-55 and column 4 lines 55-65 note the system also classifies the patterns based on when and under what circumstances the device is used including period of time and locations of the device) and managing user interactions of the unidentified user based upon the inferred identity without requiring the use of cookies, without requiring the use of flash files, without requiring the use of manual authentication and without requiring the use of biometric identification methods. (See column 2 lines 40-55, column 4 lines 35-45, column 5 lines 45-60 note the system observes the usage and depending on the threshold will require user authentication or the device is partially or fully disabled moreover, all of the cited methods would result in the user being known and an authentication only after the system has inferred the identify) It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Kashi into the system of Krishnamurthy. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Kashi’s teaching would enable users of the Krishnamurthy system to have more efficient processing. 

As for claim 2 the rejection of claim 1 is incorporated and further Kashi discloses: wherein the listing of different ones of the different computers and corresponding times of
 access in connection with one of the previously identified users comprise previously visited Web sites (See column 2 lines 40-55 and column 4 lines 55-65 note the system also classifies the patterns based on when and under what circumstances the device is used including period of time and locations of the device and previous websites visited).
.
As for claim 4 the rejection of claim 1 is incorporated and further Kashi discloses: wherein the listing of different ones of the different computers and corresponding times of access in connection with one of the previously identified users comprises a listing of addresses of previously connected computers (See column 2 lines 40-55 and column 4 lines 55-65 note the system also classifies the patterns based on when and under what circumstances the device is used including period of time and locations of the device).

As for claim 5 the rejection of claim 1 is incorporated and further Kashi discloses: wherein the listing of different ones of the different computers and corresponding times of access in connection with one of the previously identified users comprises a listing of previously geographic locations of the computing device during the corresponding times of access (See column 2 lines 40-55 and column 4 lines 55-65 note the system also classifies the patterns based on when and under what circumstances the device is used including period of time and locations of the device).


As for claim 7 the rejection of claim 1 is incorporated and further Kashi discloses: wherein the inferring occurs on condition that the identified pattern of utilization at least partially matches one of the multiple different known patterns with a computed degree of confidence (See column 2 lines 40-55 and column 4 lines 55-65 note the system also classifies the patterns based on when and under what circumstances the device is used including period of time and locations of the device and based on the inferred identity the system can manage the interacts as stated above).
As for claim 8 the rejection of claim 1 is incorporated and further Kashi discloses: wherein managing user interactions of the unidentified user based upon the inferred identity comprises tracking user behavior accessing content in the content distribution system in connection with the inferred identity (See column 2 lines 40-55 and column 4 lines 55-65 note the system also classifies the patterns based on when and under what circumstances the device is used including period of time and locations of the device and note the system tracks the behavior to establish the habit).

As for claim 9 the rejection of claim 1 is incorporated and further discloses: wherein managing user interactions of the unidentified user based upon the inferred identity comprises limiting access to content in the content distribution system according to the inferred identity (See column 2 lines 40-55 and column 4 lines 55-65 note the system also classifies the patterns based on when and under what circumstances the device is used including period of time and locations of the device further note the system will limit access as stated above).


As for claim 10 the rejection of claim 1 is incorporated and further Kashi discloses: wherein managing user interactions of the unidentified user based upon the inferred identity comprises limiting access to content in the content distribution system according to the inferred identity and the computed degree of confidence (See column 2 lines 40-55, column 4 lines 35-45, column 5 lines 45-60 note the system observes the usage and depending on the threshold will require user authentication or the device is partially or fully disabled.).

Claims 11, 12 and 14-17 are computer program product claims substantially corresponding to the method of claims 1, 2 and 4-10 and are thus rejected for the same reasons as set forth in the rejection of claims 1, 2 and 4-10.

Claims 18-20 are system claims substantially corresponding to the method of claims 1, 2, and 5, and are thus rejected for the same reasons as set forth in the rejection of claims 1, 2 and 5.














Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 30, 2021